                 Case 2:21-cv-00873-BJR Document 16 Filed 07/29/21 Page 1 of 4



 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                              WESTERN DISTRICT OF WASHINGTON

 9                                                AT SEATTLE

10 LUCIA FLORES, DONNA RUCKER, JASON                    Case No.: 2:21-cv-00873-BJR
   STEBBINS, SANDY WHITE, JULIE
11 BLOOM STEBBINS, CHERI ANNE                           STIPULATED MOTION TO TRANSFER
   CLARKE, and, BECKY WHITE, individually               VENUE AND ORDER
12 and on behalf of all others similarly situated,

13                      Plaintiffs,
14          v.
15 AMAZON.COM, INC., and AMAZON.COM
   SERVICES,INC.
16
                 Defendants.
17

18                                            STIPULATION

19          Plaintiffs Lucia Flores, Donna Rucker, Jason Stebbins. Sandy White, Julie Bloom Stebbins,

20 Cheri Anne Clarke, and Becky White (“Plaintiffs”) and Defendants Amazon.com, Inc. and

21 Amazon.com Services, Inc. (“Amazon”) jointly stipulate and move the Court as follows:

22          WHEREAS, Plaintiffs originally filed this action in the United Stated District Court for the

23 Western District of Washington;

24          WHEREAS, pursuant to Defendants’ request, discussions between the parties, and 28

25 U.S.C. § 1404(a), all parties consent to transfer venue to the United States District Court for the

26 Northern District of Illinois (“N.D. Ill.”);
27          WHEREAS, the convenience of the parties and witnesses are likely to be advanced by

28 transfer because relevant evidence and witnesses are likely to be located within the N.D. Ill.;
     STIP. MOTION TO TRANSFER VENUE                   -1-
     AND ORDER
     CASE NO.: 2:21-CV-00873-BJR
              Case 2:21-cv-00873-BJR Document 16 Filed 07/29/21 Page 2 of 4



 1          WHEREAS, the interests of justice and judicial economy are likely to be advanced by

 2 transfer to the N.D. Ill. because an action pending in that district concerns substantially the same

 3 parties, property, transaction, or event as alleged in this action, namely that this action and the

 4 action in the N.D. Ill. set forth claims under the Illinois Biometric Information Privacy Act arising

 5 from the use of Amazon’s Alexa-enabled devices and the recording of users’ voices during the

 6 operation of Alexa allegedly without their consent;

 7          NOW, THEREFORE, in consideration of the foregoing, Plaintiffs and Amazon certify that

 8 they have met and conferred and agree and hereby stipulate to transfer this action to the United

 9 States District Court for the Northern District of Illinois.

10

11 Dated: July 29, 2021                            Respectfully submitted,

12                                                 FENWICK & WEST LLP
13                                                 By: s/ Brian D. Buckley
                                                       Brian D. Buckley, WSBA No. 26423
14
                                                       FENWICK & WEST LLP
15                                                     1191 Second Avenue, 10th Floor
                                                       Seattle, WA 98101
16                                                     Telephone: 206.389.4510
                                                       Facsimile: 206.389.4511
17                                                     Email:      bbuckley@fenwick.com
18                                                     Laurence F. Pulgram (admitted pro hac vice)
                                                       Jedediah Wakefield (admitted pro hac vice)
19
                                                       FENWICK & WEST LLP
20                                                     555 California Street, 12th Floor
                                                       San Francisco, CA 94104
21                                                     Telephone: 415.875.2300
                                                       Facsimile: 415. 281.1350
22                                                     Email:    lpulgram@fenwick.com
                                                                 jwakefield@fenwick.com
23
                                                       Attorneys for Defendants
24                                                     AMAZON.COM, INC. and
                                                       AMAZON.COM SERVICES, INC.
25

26
27

28
     STIP. MOTION TO TRANSFER VENUE                  -2-
     AND ORDER
     CASE NO.: 2:21-CV-00873-BJR
             Case 2:21-cv-00873-BJR Document 16 Filed 07/29/21 Page 3 of 4



 1 Dated: July 29, 2021                 Law Offices of David B. Richardson, P.S.
 2                                      By: /s/ David B. Richardson
                                            David B. Richardson
 3
                                            Law Offices of David B. Richardson, P.S.
 4                                          2135 112th Ave., N.E., Suite 200
                                            Bellevue, WA 98004
 5                                          Ph: 425-646-9801
                                            Fax: 425-451-2661
 6                                          Email: david@dbrlaw.com
 7                                          Brandon M. Wise (admitted pro hac vice)
                                            PEIFFER WOLF CARR KANE & CONWAY,
 8                                          LLP
                                            818 Lafayette Ave., Floor 2
 9                                          St. Louis, MO 63104
                                            Ph: 314-833-4825
10                                          Email: bwise@prwlegal.com
11                                          Aaron Siri, Esq. (admitted pro hac vice)
                                            Mason Barney, Esq. (admitted pro hac vice)
12                                          SIRI & GLIMSTAD LLP
                                            200 Park Avenue, 17th Floor
13                                          New York, NY 10166
                                            Telephone: 212-532-1091
14                                          Email: aaron@sirillp.com
                                            Email: mbarney@sirillp.com
15
                                            Attorneys for Plaintiffs
16

17

18
19

20

21

22

23

24

25

26
27

28
     STIP. MOTION TO TRANSFER VENUE       -3-
     AND ORDER
     CASE NO.: 2:21-CV-00873-BJR
              Case 2:21-cv-00873-BJR Document 16 Filed 07/29/21 Page 4 of 4



 1                                                 ORDER

 2          Having considered the Parties’ Stipulated Motion to Transfer Venue, the Court finds that

 3 venue is appropriate in the United States District Court for the Northern District of Illinois pursuant

 4 to 28 U.S.C. § 1404(a) and that transfer to that District will advance the convenience of the parties

 5 and witnesses, the interests of justice, and judicial economy because an additional action pending

 6 within the District is likely to concern substantially the same parties, property, transaction, or event

 7 as alleged in this action.

 8          It is HEREBY ORDERED that:

 9              1. The Stipulated Motion to Transfer Venue (Dkt. No. 15) is GRANTED.

10              2. The Clerk of Court is directed to transfer this case to the United States District

11                  Court for the Northern District of Illinois under 28 U.S.C. § 1404(a).

12              3. All dates on this Court’s calendar for this action shall be withdrawn in light of the

13                  transfer.

14 DATED this 29th day of July, 2021.

15
                                                         s/Barbara J. Rothstein
16                                                       Barbara Jacobs Rothstein
17                                                       U.S. District Judge

18
19

20

21

22

23

24

25

26
27

28
     STIP. MOTION TO TRANSFER VENUE                   -4-
     AND ORDER
     CASE NO.: 2:21-CV-00873-BJR
